DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-2, 5-8, 10-11 and 20-22 are currently pending.  are withdrawn from further consideration as being drawn to an nonelected invention.  In response to the Office Action mailed 5/27/2021 applicant canceled Claims 12-19 previously withdrawn as being drawn to an nonelected invention.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/26/2021, with respect to claims 1 and 22 have been fully considered and are persuasive.  Claim 1 and claim 22 were amended to overcome the prior art of record.
Allowable Subject Matter
Claims 1-2, 5-8, 10-11 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and 
Claims 1-2, 5-8, 10-11 and 20-21 are allowable due to dependency to claim 1.
US 20190196259 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Lee discloses various limitations of base claim 1: a color filter sheet, comprising: a base substrate (Fig. 2 substrate SUB1); a first quantum dot light-emitting portion located on the base substrate (See Fig. 2 first wavelength conversion part WC1, para 54), wherein the first quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the first quantum dot light-emitting portion is configured to emit light having a second wavelength after excitation with light having a first wavelength from the light incident surface (para 53), wherein the light incident surface of the first quantum dot light-emitting portion is a convex surface (See Fig. 2 and Fig. 3).
However, Lee does not disclose that “the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-emitting portion toward the Bragg reflection layer.”  
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 22.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the color filter sheet further comprises a Bragg 
US 20190196259 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 22.  Specifically, Lee discloses various limitations of base claim 22: a color filter sheet, comprising: a base substrate (Fig. 2 substrate SUB1); a first quantum dot light-emitting portion located on the base substrate (See Fig. 2 first wavelength conversion part WC1, para 54), wherein the first quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the first quantum dot light-emitting portion is configured to emit light having a second wavelength after excitation with light having a first wavelength from the light incident surface (para 53), wherein the light incident surface of the first quantum dot light-emitting portion is a convex surface (See Fig. 2 and Fig. 3).
However, Lee does not disclose that “the color filter sheet further comprises a Bragg reflection layer, wherein the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDMOND C LAU/            Primary Examiner, Art Unit 2871